internal_revenue_service number release date index number ------------------ ------------------------------- --------------------------------------- ---------------------------------------------- ------------------------------------ legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc fip plr-123580-11 date august taxpayer state partnership a b c date date date condo-hotel --------------------------------------- -------------------------------- ------------ ----------------------------------------------------- --- ----- --------- -------------------------- --------------------- --------------------- ------------------------------------- dear -------------- this responds to a letter dated date submitted by your authorized representatives on behalf of taxpayer taxpayer requests a ruling that a taxable_reit_subsidiary of taxpayer that acquires a condo-hotel will not be treated as directly or plr-123580-11 indirectly operating or managing a lodging_facility within the meaning of sec_856 of the internal_revenue_code_of_1986 as amended the code facts taxpayer is a publicly traded state corporation that elected to be taxed as a real_estate_investment_trust a reit for federal_income_tax purposes with respect to its taxable_year ended date taxpayer is a self-advised reit that owns substantially_all of its assets and conducts substantially_all of its operations through partnership in which taxpayer owns approximately a of the equity interests as of date taxpayer and its affiliates owned approximately b hotel properties containing approximately c total rooms most of the hotels are leased by partnership to taxable reit subsidiaries trss of taxpayer as defined in sec_856 of the code which in turn have hired hotel management companies to manage the hotels under management contracts taxpayer has purchased through a trs a condo-hotel in general a condo- hotel is a property which is developed and operated as a hotel except that the individual rooms or suites the condo units are sold to persons the unit holders under condominium ownership a unit holder owns a fee interest in the condo unit and an undivided_interest in the common areas of the condo hotel including for example roads parking areas grassed areas main entrances and hallways recreational facilities eg generally consisting of a clubhouse swimming pool and fitness center and the underlying land are often owned by a third-party developer the developer of the condo-hotel and made available to unit holders who desire access to such recreational facilities for a fee under rental or membership agreements the recreational facilities agreements in some cases recreational facilities may be owned by a condominium_owners association condominium documents and or local ordinances generally provide that the unit holders may use the condo units during the year only as vacation accommodations thus the condo units may not be occupied as a primary residence the developer generally offers a rental program pursuant to which unit holders may engage the developer under rental management agreements the rental agreements to rent and manage the condo units similar to how hotel rooms are made available to guests in a traditional hotel the unit holder receives any profit from the rental of its condo unit after costs of the rental are covered including the payment of management fees to the developer which helps offset the cost of the unit holder’s ownership of the condo unit most unit holders choose to participate in a rental program the developer generally contracts with a hotel management company to operate and manage the condo units owned by unit holders under the terms of the rental agreements and to operate and manage the recreational facilities under the terms of the recreational facilities agreements plr-123580-11 typically a trs of taxpayer would acquire the following assets in connection with the purchase of a particular condo-hotel from the developer or other owner of the condo-hotel i unsold condo units ii recreational facilities not otherwise owned by a condominium_owners association and iii rental agreements and recreational facilities agreements it is possible that the trs may also acquire land adjacent to the condo- hotel that may support the development of additional condo units after the purchase of the condo-hotel assets from the developer the trs would continue to engage the existing hotel manager or engage a new hotel manager to operate and manage the condo units owned by the trs as well as to operate and manage the condo units under the rental agreements and operate and manage the recreational facilities under the recreational facilities agreements taxpayer represents that the hotel manager would qualify as an eligible_independent_contractor within the meaning of sec_856 an eik the trs will sell the unsold condo units as market conditions allow and would enter into rental agreements and recreational facilities agreements with the purchasers of the unsold condo units who desire to enter into such agreements the trs may also offer to lease condo units from unit holders for arm’s length consideration in such case the condo units like the condo units still owned by the trs would be operated and managed by an eik the eik would receive customary and adequate compensation from the trs for operating and managing the condo units and recreational facilities under the agreements the fee received by the eik would be comparable based on a per-unit basis to what the eik would have received if the trs owned the entire condo-hotel on date taxpayer and one of its trss closed on the purchase of condo- hotel the trs acquired the unsold condo units and partnership acquired condo- hotel’s recreational facilities the existing rental agreements and recreational facilities agreements with unit holders and land adjacent to condo-hotel partnership has leased the pool area bar to the trs in connection with liquor licensing compliance partnership and the trs have engaged an eik to operate and manage condo-hotel under a management agreement that is comparable to other management agreements that trss of taxpayer have with the eik taxpayer is currently recognizing nonqualifying income under the gross_income tests of sec_856 and as a result of partnership holding the rental agreements and recreational facilities agreements pending the receipt of a favorable ruling the trs would acquire the condo-hotel recreational facilities and the existing rental agreements and recreational facilities agreements with unit holders currently held by partnership law and analysis sec_856 of the code provides that a corporation shall not be considered a reit for any_tax year unless at the end of each quarter of the tax_year except with respect to a trs i not more than percent of the value of the reit's total plr-123580-11 assets is represented by the securities of any one issuer and ii the reit does not hold securities having a total voting power or value of more than percent of the outstanding securities of any one issuer sec_856 provides that up to percent of a reit's total assets may be represented by securities of one or more trss sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the corporation consent to its revocation in addition the election and the revocation may be made without the consent of the secretary sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility for purposes of sec_856 a lodging_facility is defined in sec_856 as a i hotel ii motel or iii other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis sec_856 provides that the term lodging_facility includes customary amenities and facilities operated as part of or associated with the lodging_facility so long as such amenities and facilities are customary for other properties of a comparable size and class owned by other owners unrelated to such reit sec_1_856-3 of the income_tax regulations the regulations provides that for purposes of the regulations under part ii subchapter_m chapter of the code a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets is determined by reference to its capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership remains the same in the hands of the partners for all purposes of sec_856 under the proposed structure taxpayer represents that an eik will continue to manage and operate condo-hotel sec_856 does not provide any limitations on the ownership of either a lodging_facility or a health_care_facility by a trs furthermore sec_856 provides rules concerning the leasing and operation of lodging_facilities by a trs for which there is no corresponding section concerning the ownership or operation of a lodging_facility by a trs for example sec_856 states that the term taxable_reit_subsidiary does not include any corporation which directly or indirectly operates or manages a lodging_facility sec_856 provides that the term lodging_facility has the plr-123580-11 meaning given to such term in sec_856 sec_856 defines lodging_facility as i a hotel ii a motel or iii other establishment more than one- half of the dwelling units in which are used_on_a_transient_basis however those rules are instructive in addressing the issue of whether a trs's involvement in the leasing or ownership of a lodging_facility rises to the level of directly or indirectly managing or operating the lodging_facility although sec_856 prohibits a trs from operating or managing a lodging_facility sec_856 specifically permits a trs to lease a lodging_facility from its parent reit although a trs may hold an interest in a lodging_facility as a lessee its legal status is not enough to cause it to be treated as directly or indirectly operating or managing the lodging_facility as long as it is operated by an eligible_independent_contractor similarly ownership of lodging or health care facilities without other activity on the part of the trs is distinguishable from the operation or management of those facilities in the present case the trs’s ownership and activities with respect to the condo-hotels do not rise to a level that will cause the trs to be treated as directly or indirectly operating or managing the condo-hotels accordingly based on the facts and representations submitted by taxpayer we conclude that under the circumstances described above the ownership of the condo- hotel by a trs of taxpayer will not cause the trs to fail to qualify as a trs under sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code also no opinion is rendered concerning the operation or management of the condo-hotels this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely diana imholtz diana imholtz chief branch financial institutions products enclosures copy of this letter copy for sec_6110 purposes
